Citation Nr: 0817437	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-11 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
sleep apnea.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.  Jurisdiction over the case was subsequently 
transferred to the RO in Boston, Massachusetts.


FINDING OF FACT

The veteran's sleep apnea requires him to use a breathing 
assistance device; the sleep apnea has not resulted in 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, nor has the veteran required a tracheostomy.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for sleep 
apnea have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6847 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial rating for his 
service-connected sleep apnea disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the veteran was provided VCAA 
notice, to include notice with respect to the effective-date 
element of the claim in a letter mailed in September 2006.  
Although he was not specifically informed in this letter that 
he should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.

Although the veteran was not provided this notice until after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
after the provision of the required notice and completion of 
all indicated development, the claim was readjudicated.  
There is no indication or reason to believe that the ultimate 
decision of the RO would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, the 
Board has determined that a higher initial rating for the 
disability is not in order.  Consequently, no effective date 
for an increased rating will be assigned.  Therefore, the 
failure to provide earlier notice with respect to this 
element of the claim is clearly harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA examination.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO's 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

A 50 percent rating is warranted for sleep apnea if it 
requires the use of a breathing assistance device such as 
continuous airway pressure (CPAP) machine.  A 100 percent 
rating is authorized for sleep apnea if it has resulted in 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or if it has necessitated a tracheostomy.  38 
C.F.R. § 4.97, Diagnostic Code 6847.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran's sleep apnea disability has been rated as 50 
percent disabling since October 1, 2003, the day following 
his release from active duty.

In October 2004, the veteran was afforded a VA examination.  
The examiner noted that the veteran had been diagnosed with 
sleep apnea and had been provided a CPAP machine.  The 
veteran reported during the examination that this has been an 
effective form of treatment.  There is no evidence of record 
that the veteran has chronic respiratory failure with carbon 
dioxide retention or cor pulmonale.  Also, there is no 
evidence that a tracheostomy has been required.  For these 
reasons, a rating in excess of 50 percent for sleep apnea is 
not warranted.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 50 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a higher initial rating for sleep apnea is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


